United States Court of Appeals
                         FOR THE EIGHTH CIRCUIT
                                 ___________

                                 No. 07-1290
                                 ___________

Troy Lawson,                             *
                                         *
             Appellant,                  *
                                         * Appeal from the United States
      v.                                 * District Court for the Eastern
                                         * District of Arkansas.
Correctional Medical Services;           *
Dottie Yarbrough; Reed, Warden,          *      [UNPUBLISHED]
Arkansas Department of Correction;       *
Grant Harris, Warden, Arkansas           *
Department of Correction; Dr. Dotson; *
Dr. Quimosing; Ms. Willis; Max           *
Mobley; Larry Norris, Director,          *
Arkansas Department of Correction;       *
George Wilson; Mr. Miles; Latasha        *
Woods, originally sued as Ms. Woods; *
Dr. Robert Scott, originally sued as     *
Dr. Scott; Candace Church, originally *
sued as Ms. Church; Thurman Green, *
originally sued as Mr. Green; Brenda     *
Bearden, originally sued as Ms.          *
Bearden; Dr. Linda Collins, originally *
sued as Dr. Collins,                     *
                                         *
             Appellees.                  *
                                    ___________

                            Submitted: March 10, 2008
                               Filed: March 13, 2008
                                ___________
Before MURPHY, COLLOTON, and SHEPHERD, Circuit Judges.
                          ___________

PER CURIAM.

       Arkansas inmate Troy Lawson appeals the district court’s1 adverse grant of
summary judgment in his 42 U.S.C. § 1983 action, in which he claimed inadequate
treatment of HIV by Correctional Medical Services (CMS) personnel.2 Having
carefully reviewed the record, see Johnson v. Blaukat, 453 F.3d 1108, 1112 (8th Cir.
2006), we conclude that summary judgment was proper. While the record showed
that prescribed antiviral medications were occasionally not given, Lawson failed to
rebut evidence that his HIV status had not worsened, and he offered no evidence
showing that the named CMS defendants were the ones who administered medications
or that the missed doses were deliberately withheld without appropriate reasons. See
Estelle v. Gamble, 429 U.S. 97, 105-06 (1976) (inadvertent failure to provide medical
care does not amount to wanton and unnecessary infliction of pain); Laughlin v.
Schriro, 430 F.3d 927, 929 (8th Cir. 2005) (objective seriousness of delay must be
measured by reference to effect of delay, which must be shown by verifying medical
evidence). Even gross negligence is an insufficient basis for an Eighth Amendment
claim. See Alberson v. Norris, 458 F.3d 762, 765 (8th Cir. 2006).

      Accordingly, we affirm. See 8th Cir. R. 47B. We also deny Lawson’s motion
for appointment of counsel.
                     _________________________________


      1
       The Honorable Henry L. Jones, Jr., United States Magistrate Judge for the
Eastern District of Arkansas, to whom the case was referred for final disposition by
consent of the parties pursuant to 28 U.S.C. § 636(c).
      2
       Lawson has waived his other claims by not raising and addressing them on
appeal. See K.D. v. County of Crow Wing, 434 F.3d 1051, 1055 n.4 (8th Cir. 2006).


                                         -2-